By the court.

It appears from the evidence in this case, that the parties were married in October, 1800 ; that since the marriage the libellee lias for some time sustained the character of a lewd and unchaste woman ; that her conduct with other men has often been very indecent ; and that she has confessed, that she committed the crime of adultery with Boardman, the person named in the libel.
The question is, whether the evidence is sufficient to support the allegation of adultery with Boardman ? Ii that allegation is not proved, there can. he no divorce der creed on this libel, whatever proof there may be of” her having committed adultery with other persons. 4 Mass. Rep. 506, Tourtelot v. Tourtelot; 3 ditto, 157. Church v. Church; 6 Johns, C. R. 347, Germond v. Germond.
*196The evidence adduced as to the character of the libel-lee is clearly inadmissible, and cannot be regarded.
The evidence which is produced, to prove improper conduct with other men is not evidence to prove, that she committed adultery with the person named in the libel; ■
There is then nothing to sustain the charge, hut her own confessions, and those alone are clearly insufficient. 1 Johns. C. R. 197, Betts v. Betts; 1 Mass. Rep. 346, Baxter v. Baxter; 1 Johns. Cases, 25, Doe v. Roe; 2 Burns’ Ecclesiastical L. 448; 2 Mass. Rep. 154, Holland v. Holland.